Citation Nr: 0115246	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1984.  

This appeal arises from a February 2000 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
increased evaluation for bilateral hearing loss and service 
connection for tinnitus.  


REMAND

In July 2000 the veteran requested a local hearing with a 
Nashville Decision Review Officer (DRO).  The veteran 
indicated that his correct house number was 3729, and not 
3726, in a February 2000 Report of Contact.  Later in the 
month the RO sent a letter to the veteran notifying him of 
the time, date and location of the DRO hearing.  However, the 
letter was sent to the incorrect house number.  The letter 
was sent to 3726 and not the correct house number, 3729.  

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2000).  Because the Board may 
not proceed with an adjudication of the veteran's claim 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(2000).

Thus, to ensure full compliance with due process 
requirements, a DRO hearing must be rescheduled.  38 C.F.R. 
§§ 20.703, 20.704 (2000).

The RO should schedule the veteran for a 
hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


